         Case 1:13-cr-00600-ER Document 305 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA
                                                                       ORDER
                  -against-
                                                                    13 Cr. 600-05 (ER)
 WILLIAM PASCAL,

                               Defendant.




Ramos, D.J.:

       The C.J.A. attorney assigned to this case, is hereby ordered substituted and the

representation of the defendant in the above captioned matter is assigned to Leonardo M.

Aldridge, NUNC-PRO-TUNC August 5, 2020.

       It is SO ORDERED.



Dated: New York, New York
       August 10, 2020


                                                                    Edgardo Ramos, U.S.D.J.
